UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-34591 CLEANTECH SOLUTIONS INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) NEVADA 90-0648920 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) No. 9 Yanyu Middle Road Qianzhou Village, Huishan District, Wuxi City Jiangsu Province, China 214181 (Address of principal executive offices) (86) 51083397559 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.3,503,502shares of common stock are issued and outstanding as of August 14, 2013. CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES FORM 10-Q June 30, 2013 TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 3 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements. 6 to24 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 25 Item 3 Quantitative and Qualitative Disclosures About Market Risk. 40 Item 4 Controls and Procedures. 40 PART II - OTHER INFORMATION Item 6. Exhibits. 41 FORWARD LOOKING STATEMENTS This report contains forward-looking statements regarding our business, financial condition, results of operations and prospects. Words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements, but are not deemed to represent an all-inclusive means of identifying forward-looking statements as denoted in this report. Additionally, statements concerning future matters are forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us. Consequently, forward-looking statements are inherently subject to risks and uncertainties and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements. Factors that could cause or contribute to such differences in results and outcomes include, without limitation, those specifically addressed under the headings “Risks Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in our annual report on Form 10-K, in “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this Form 10-Q and information contained in other reports that we file with the SEC. You are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We file reports with the SEC. The SEC maintains a website (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. You can also read and copy any materials we file with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, DC 20549. You can obtain additional information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We undertake no obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, except as required by law. Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this quarterly report, which are designed to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - Notes receivable Accounts receivable, net of allowance for doubtful accounts Inventories, net of reserve for obsolete inventory Advances to suppliers Prepaid VAT on purchases Prepaid expenses and other Total Current Assets PROPERTY AND EQUIPMENT - net OTHER ASSETS: Deferred tax assets Equipment held for sale Land use rights, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Short-term bank loans $ $ Bank acceptance notes payable - Accounts payable Accrued expenses Capital lease obligation - current portion Advances from customers VAT and service taxes payable Income taxes payable Total Current Liabilities OTHER LIABILITIES: Capital lease obligation - net of current portion - Total Liabilities STOCKHOLDERS' EQUITY: Preferred stock ($0.001 par value; 10,000,000 shares authorized; 0 share issued and outstanding at June 30, 2013 and December 31, 2012, respectively) - - Common stock ($0.001 par value; 50,000,000 shares authorized; 3,322,984 and 2,894,586 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively) Additional paid-in capital Retained earnings Statutory reserve Accumulated other comprehensive gain - foreign currency translation adjustment Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements 3 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUES $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Depreciation Selling, general and administrative Total Operating Expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) Foreign currency (loss) gain ) ) Warrant modification expense - - - ) Other income Total Other Income (Expense), net ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ COMPREHENSIVE INCOME: NET INCOME $ OTHER COMPREHENSIVE INCOME: Unrealized foreign currency translation gain COMPREHENSIVE INCOME $ NET INCOME PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: Basic Diluted See notes to unaudited consolidated financial statements 4 CLEANTECH SOLUTIONS INTERNATIONAL, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income from operations to net cash provided by operating activities: Depreciation Amortization of land use rights Decrease in allowance for doubtful accounts ) ) Warrant modification expense - Stock-based compensation expense Changes in operating assets and liabilities: Notes receivable ) Accounts receivable ) Inventories ) Prepaid value-added taxes on purchases ) Prepaid and other current assets ) ) Advances to suppliers ) ) Accounts payable ) ) Accrued expenses ) VAT and service taxes payable ) Income taxes payable ) ) Advances from customers NET CASH PROVIDED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on capital lease ) ) Proceeds from bank loans Repayments of bank loans ) ) (Increase) decrease in restricted cash ) Increase (decrease) in bank acceptance notes payable ) Net proceeds from sale of common stock - Proceeds from exercise of warrants - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH AND CASH EQUIVALENTS NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - beginning of period CASH AND CASH EQUIVALENTS - end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for: Interest $ $ Income taxes $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Property and equipment acquired on credit as payable $ $
